Name: Commission Regulation (EU) No 254/2010 of 10 March 2010 approving a control programme for Salmonella in poultry in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and amending Annex I to Regulation (EC) No 798/2008 as regards the Salmonella control status of certain third countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  cooperation policy;  agricultural activity;  health;  tariff policy
 Date Published: nan

 26.3.2010 EN Official Journal of the European Union L 80/1 COMMISSION REGULATION (EU) No 254/2010 of 10 March 2010 approving a control programme for Salmonella in poultry in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and amending Annex I to Regulation (EC) No 798/2008 as regards the Salmonella control status of certain third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 21(1) thereof, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of Salmonella and other specified food-borne zoonotic agents (2), and in particular Article 10(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (3) provides that the commodities covered by that Regulation are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in Annex I thereto. (2) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella in different poultry populations in the Union. Admission to or retention on the list of third countries provided for in Union legislation from which Member States are authorised to import animals covered by that Regulation is subject to the submission to the Commission by the third country concerned of a control programme for Salmonella with equivalent guarantees as those contained in the national control programmes for Salmonella in the Member States. (3) In accordance with Commission Regulation (EC) No 584/2008 (4), Salmonella control programmes concerning breeding and productive poultry of turkeys, hatching eggs thereof, day-old chicks of turkeys and slaughter poultry and poultry for restocking of turkeys provided for in Regulation (EC) No 2160/2003, are to apply from 1 January 2010 within the Union. (4) Canada, Israel and the United States have submitted to the Commission a control programme for Salmonella in breeding flocks of turkeys, hatching eggs thereof and day-old chicks of turkeys. These programmes provide the guarantees required by Regulation (EC) No 2160/2003 and should therefore be approved. (5) Certain third countries currently listed in Annex I to Regulation (EC) No 798/2008 have not yet submitted any control programme for Salmonella in flocks of turkeys to the Commission, or alternatively the programmes submitted by them do not provide guarantees equivalent to those required by Regulation (EC) No 2160/2003. Imports of breeding and productive poultry of turkeys, hatching eggs thereof, day-old chicks of turkeys and slaughter poultry and poultry for restocking of turkeys should therefore no longer be authorised from those third countries from 1 January 2010. (6) Israel has submitted to the Commission a control programme for Salmonella in day-old chicks of Gallus gallus, intended for flocks of laying hens and broilers, supplementing the control programme of Israel approved by Commission Decision 2007/843/EC (5). Control programmes for Salmonella in flocks of breeding hens and hatching eggs thereof and day-old chicks of Gallus gallus were also submitted by Brazil. These programmes provide the guarantees required by Regulation (EC) No 2160/2003 and should therefore be approved. (7) The list of third countries, territories, zones or compartments and the model veterinary certificates for the import of breeding and productive poultry, day old chicks and hatching eggs set out in Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The control programme in accordance with Article 10(1) of Regulation (EC) No 2160/2003 is hereby approved as regards Salmonella: (a) in breeding flocks of turkeys, hatching eggs thereof and day-old chicks of turkeys submitted by Canada, Israel and the United States; (b) in day-old chicks of Gallus gallus intended for flocks of laying hens or broilers submitted by Israel; (c) in breeding hens of Gallus gallus, hatching eggs thereof and day-old chicks of Gallus gallus submitted by Brazil. Article 2 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirely and directly applicable in all Member States. Done at Brussels, 10 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 303, 31.10.1990, p. 6. (2) OJ L 325, 12.12.2003, p. 1. (3) OJ L 226, 23.8.2008, p. 1. (4) OJ L 162, 21.6.2008, p. 3. (5) OJ L 332, 18.12.2007, p. 81. ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: 1. Part 1 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0, ST0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP N S5, ST0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII BY  Belarus BY-0 Whole country EP and E (both only for transit through the EU ) IX CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOR, HER, SRA, SRP N A S1, ST1 DOC, HEP L, N WGM VIII POU, RAT N CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S0, ST0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP N A S2, ST0 EP, E, POU, RAT, WGM N IL  Israel IL-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRP N A S5, ST1 WGM VIII EP, E, POU, RAT N S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 ME  Montenegro ME-O Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E P2 6.2.2004 S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP S0, ST0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russia RU-0 Whole country EP SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII P2 23.1.2004 E, POU, RAT P2 23.1.2004 S4 TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S1, ST0 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 US  United States US-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S3, ST1 WGM VIII EP, E, POU, RAT N S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I A DOR II HER III RAT VII ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 2. Part 2 is amended as follows: (a) in the section on the Salmonella control programme, the following entries are added: S5  Prohibition to export into the Union breeding and productive poultry of Gallus gallus (BPP), slaughter poultry and poultry for restocking (SRP) of Gallus gallus because a Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. ST0  Prohibition to export into the Union breeding or productive poultry (BPP) of turkeys, day-old chicks (DOC) of turkeys, slaughter poultry and poultry for restocking (SRP) of turkeys and hatching eggs (HEP) of turkeys because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. ST1  Prohibition to export into the Union breeding or productive poultry (BPP) of turkeys and slaughter poultry and poultry for restocking (SRP) of turkeys because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it.; (b) in the model certificate for breeding and productive poultry other than ratites (BPP), note 6 of Part II is replaced by the following: (6) This guarantee applies for poultry belonging to the species of Gallus gallus and turkeys.; (c) in the model certificate for day-old chicks other than ratites (DOC), note 6 of Part II is replaced by the following: (6) This guarantee applies for poultry belonging to the species of Gallus gallus and turkeys.; (d) in the model certificate for hatching eggs of poultry other than ratites (HEP), note 5 of Part II is replaced by the following: (5) This guarantee applies for poultry belonging to the species of Gallus gallus and turkeys.; (e) in the model certificate for slaughter poultry and poultry for restocking game supplies other than ratites (SRP), note 6 of Part II is replaced by the following: (6) This guarantee applies for poultry belonging to the species of Gallus gallus and turkeys.. (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Union and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.